DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
With regard to Claim 1, the prior arts of the record do not teach or fairly suggest an ultrasonic diagnostic apparatus comprising, in combination with the other recited elements, the driving signal generation unit includes: a transmission circuit driving unit replica that has a configuration same as that of the transducer driving unit, and a feedback control unit configured to detect a current flowing through a high voltage transistor of the transmission circuit driving unit replica, and to control the 26current to be constant, and a signal applied from the feedback control unit to a current source configured to supply an operation current to a low voltage transistor of the transmission circuit driving unit replica is supplied, as the driving signal, to the current source configured to supply the operation current to the low voltage transistor of the transducer driving unit.  

Claims 2-15 are allowed by virtue of their dependence from Claim 1.

The most pertinent prior art of record is to Nishimoto et al. (US 2017/0370886 A1, “Nishimoto”). Nishimoto discloses an ultrasonic probe having an adjustable slew rate, the ultrasonic probe having minimal dimensions and circuit sizes. The ultrasonic probe includes: a transducer; a transmitting circuit; a correcting unit; and a distributing unit. The transmitting 

Another pertinent prior art of record is to Yang (US 8,022,906 B2). Yang art discloses a driver for use in a flat panel display comprising: a plurality of reference current driving blocks, each of the reference current driving blocks including a first current mirror that comprises a pair 

The invention of Nishimoto and Yang art, even if modified, does not alone or in combination with the other arts of record, teach or fairly suggest the crux of the claimed features 

For these reasons, Claims 1-15 of the claimed invention distinguish themselves from the prior arts on record and therefore are in a condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 

/SUMAN K NATH/Primary Examiner, Art Unit 2861